Exhibit 99.1 Newfield Exploration Reports First Quarter 2014 Results First quarter net production exceeds guidance mid-point by 0.4 MMBOE The Woodlands, Texas – April 29, 2014 – Newfield Exploration Company (NYSE: NFX) today reported its unaudited first quarter 2014 financial results and provided an update on its operations. Recent operational highlights are detailed in the Company’s @NFX publication, located on its website. Newfield will host a conference call at 10 a.m. CDT, April 30, 2014. To listen to the call, please visit Newfield’s website at http://www.newfield.com. To participate in the call, dial 480-293-0669. With the recent sale of Newfield’s Malaysia business and the process underway to divest its China business, the financial and operating results for the Company’s international businesses are reported as “discontinued operations.” Consolidated net income for the first quarter of 2014 was $284 million, or $2.07 per diluted share (all per share amounts are on a diluted basis). Net income would have been $60 million, or $0.44 per diluted share, excluding the following: » an unrealized loss on commodity derivatives of $57 million ($36 million after-tax), or $0.27 per share, and » net income from discontinued international operations of $260 million, or $1.90 per share, which includes the gain on the sale of the Company’s Malaysia business. First quarter net cash provided by operating activities before changes in operating assets and liabilities was $345 million. See “Explanation and Reconciliation of Non-GAAP Financial Measures” found after the financial statements in this release. First Quarter 2014 Production Summary Newfield’s net production from continuing operations in the first quarter of 2014 was 10.7 MMBOE, exceeding the mid-point of quarterly guidance by 0.4 MMBOE. Net liftings from discontinued operations totaled approximately 1.0 MMBOE. Domestic liquids production in the first quarter was up 3% compared to the fourth quarter of 2013. Liquids comprised 54% of total first quarter domestic production. Operational Highlights For complete highlights and a summary of wells completed in the first quarter of 2014, see the Company’s @NFX publication located on its website. Anadarko Basin Newfield is operating eight rigs in the Anadarko Basin of Oklahoma. Planned investments for 2014 total $700 million and net production in 2014 is expected to double year-over-year. The Company is planning to drill about 70 wells in the SCOOP and STACK plays and exit 2014 with net production of nearly 50,000 BOEPD. Newfield’s first quarter net production averaged 29,500 BOEPD in the Anadarko Basin. Newfield has more than 225,000 net acres in the Anadarko Basin, where the SCOOP and STACK plays offer multiple “stacked” geologic horizons for exploitation. Ø The “Wright” development, located in the SCOOP Wet Gas portion of the play, recently commenced production. The Wright was developed on six-well per section spacing, with super-extended laterals (SXLs) of approximately 7,800’. The average initial 24-hour gross production from the five new wells was 2,006 BOEPD. Approximately 30% of the initial production stream was oil. The original well was drilled in 2012 to hold the section by production. Ø The “Gregory” development, located in the SCOOP Oil portion of the play, commenced production from four wells in late 2013.The Gregory was developed on five-well per section spacing and had an average lateral length of approximately 4,950’. Initial average 24-hour gross production from the four Gregory wells was 1,545 BOEPD. Gross production from the wells averaged 1,346 BOEPD, 1,200 BOEPD and 1,115 BOEPD over 30, 60 and 90 days, respectively. About one-third of the 90-day production stream is oil. Ø The “Mary” SXL well, located in the STACK play, had initial 24-hour gross production of 832 BOEPD, of which 83% was oil. The Mary had average gross production of more than 650 BOEPD over the first 90 days (81% oil). Sales volumes have recently benefited from the March 2014 completion of a large, third-party field gathering system upgrade in the SCOOP region. This expansion increased natural gas processing capacity to approximately 200 MMcfe/d. Uinta Basin Uinta Basin net production in the first quarter of 2014 averaged 24,900 BOEPD. The Company expects to grow its annual Uinta Basin production by about 5% over 2013 levels. Capital investments are focused on two areas the waterflood development of the Greater Monument Butte Unit (GMBU) and the assessment of high-potential, horizontal plays in the adjacent Central Basin. Newfield plans to drill up to 15 SXLs in the Central Basin in 2014 to test the Wasatch and Uteland Butte plays. Three of the new wells are now producing and two operated rigs are currently running. The Company is encouraged with the early production data and has seen economic benefits through the drilling of SXLs. Newfield expects to provide an update on its SXL program in the summer of 2014 as additional wells are completed and longer-term production rates are established. 2 Williston Basin Williston Basin net production in the first quarter of 2014 averaged nearly 15,000 BOEPD, benefiting from 16 new wells placed on-line. The Company expects its 2014 volumes in the Williston Basin to increase about 40% over 2013 levels. Newfield is operating a four-rig program and expects to drill about 50 wells in 2014. Newfield’s average gross initial 24-hour production from its Williston Basin completions was 2,355 BOEPD. Recent completions continue to show the efficiencies of full-field development and well costs averaged approximately $8.4 million, including about $0.8 million in artificial lift and facilities costs. Eagle Ford Eagle Ford net production in the first quarter of 2014 was nearly 11,000 BOEPD. The Company is running a single-rig program to develop its West Asherton field and Fashing area. Production is expected to maintain current levels throughout 2014 and grow approximately 30% year-over-year.Newfield expects to drill about 20 wells during 2014. Current 7,500’ lateral well costs are averaging approximately $6.7 million, including artificial lift and facilities costs. Production, Costs and Expenses The following table depicts our actual production and costs and expenses from continuing operations for the first quarter of 2014, as well as our second quarter and full-year 2014 estimates. 21Q14 2Q14e14e 2014e Production: Oil (MMBO) 4.0 – 4.2 16.4 – 18.2 NGLs (MMBbls) 1.7 – 1.9 7.8 – 8.3 Natural Gas (Bcf) 30.0 – 31.0 119 – 129 Total (MMBOE) 10.7 – 11.3 44.0 – 48.0 Costs and Expenses:* Total LOE ($MM) $ $ $ Production & Other Taxes ($MM)** $
